TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 22, 2015



                                      NO. 03-14-00097-CV


        Paul L. Foster, William Eugene Powell, R. Steven Hicks, Nash M. Horne,
      Robert L. Stillwell, Alex M. Cranberg, Wallace L. Hall, Jr., Brenda Pejovich,
  Ernest Aliseda, and Jeffrey D. Hildebrand, in their official capacities as Regents of the
      University of Texas System; and Craig Westemeier, in his official capacity as
                         Associate Athletics Director, Appellants
                                            v.

  American Society of Landscape Architects, Inc. and the American Society of Landscape
  Architects’ Library and Education Advocacy Fund, Inc., Individually and on behalf of
    Sustainable Sites Initiative, an Unincorporated Nonprofit Association, Appellees


        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
         VACATED AND DISMISSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on February 4, 2014.

Having reviewed the record, it appears that this cause is moot. Therefore, the Court vacates the

district court’s order and dismisses appellants’ claims for want of jurisdiction. Each party shall

bear their own costs relating to this appeal, both in this Court and in the court below.